Lumpkin, J.
There are many points in this case, but none of them are of sufficient prominence or strength to support a reversal. Most of them will be found to be controlled directly or in principle by the act which created the criminal court of Atlanta' (Acts 1890-1, vol. 2, pp. 935 et seq.), and' the decisions in Welborne v. Donaldson, 115 Ga. 563; Gordon v. State, 102 Ga. 673; Wright v. Davis, 120 Ga. 670; Moore v. State, 124 Ga. 30. "Various criticisms have been made and questions raised in regard to the language of the act of 1891. But Mitchell, not the act of the legislature, was on trial. And infractions of the laws of style on its part render him none the less guilty of violating the criminal law of the State. One who is caught while gaming can not hope to escape punishment by reason of literary blemishes in the act creating the court which tries him. Nor can he claim a verdict declaring him to be not guilty, on the ground that he was illegally arrested. We *86see no reason why this conviction should not stand. The head-notes sufficiently deal with the questions raised.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.